Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
	This communication is in response to the amendment filed 3/31/2021. Claims 1, 15, and 23 have been amended. Claims 1, 4, 7-9, 11-15, and 17-24 remain pending and have been examined.

Response to Arguments
A.	Applicant's arguments with respect to the rejection of claims 1, 4, 7-9, 11-15, and 17-24 under 35 USC 101 have been fully considered but are not persuasive.
Applicant argues starting on page 10 that the patient imaging techniques recited claim 24, which include PET, SPECT, and MRI imaging, amounts to significantly more than a method of organizing human activity. Examiner respectfully disagrees. Paragraph 33 of the specification as cited by Applicant only describes the imaging techniques broadly as potential types of images that can be acquired of a patient and stored in a CAD or similar system. As explained below in the rejection under 35 USC 101, the general recitation of various types of known patient imaging techniques as part of acquiring images of a patient only amounts to invoking computers or other machinery merely as a tool to perform an existing process. See MPEP 2106.05(f)(2).
Applicant further argues that the inclusion of a patient imager and automatic generation of the custom treatment guideline does not equate to organizing human activity, that “the functionality provided by the case-based data-mining engine, the guideline authoring tool, etc., are not performable by humans no matter how the human activity might be organized,” and that 
As addressed above, the use of a patient imager to perform the function of acquiring patient images only amounts to invoking computers or other machinery as a tool to perform an existing process, i.e. to produce patient images. Examiner notes that Applicant does not provide any specific arguments as to why the automatic generation of the custom treatment guideline does not equate to organizing human activity, why the functionality provided by the case-based data-mining engine or guideline authoring tool are not performable by humans, or why determining similarities using calculated distance values is not capable of being performed by organizing human activity. 
With respect to Applicant’s argument that a graphical user interface having a plurality of display panels for displaying particular information cannot be performed by a method of organizing human activity, Examiner note that the GUI itself is not characterized as falling within the scope of the abstract idea. Rather, the GUI and its use in displaying the recited types of information is considered an additional element and is addressed under Step 2A Prong 2 and Step 2B.
Likewise, Examiner notes that the case-based data-mining engine and guideline authoring tool elements themselves are not rejected as part of the abstract idea, but are construed as additional elements. As explained below in Step 2A Prong 1, generating a custom treatment guideline falls within the scope of the abstract idea recited by the claims given that a healthcare provider would determine a treatment guideline for a particular patient as part of evaluating and treating that patient. A “distance-value” is recited as a level of similarity between the current patient and other patients, and a healthcare provider would be able to determine how similar a 

Applicant further argues that the claims are integrated into a practical application, which Applicant characterizes as "automated determination of patient attribute similarity, determined from patient images generated via a patient imager using the claimed imaging modalities (claim 24), using calculated distance values for generating a ranked list of reference patients and generating custom treatment guidelines for a current patient, and displaying on a graphical user interface electronic medical information with editable and non-editable fields; a graphical guideline with a current active node highlighted; and a multiple choice selection table with links to external information in the form of tables and HTML links.”
Examiner respectfully disagrees. Applicant cites portions of the 2019 Revised Patent Subject Matter Eligibility Guidance related to Prongs 1 and 2 of Step 2A, but does not then provide any arguments specifying why the argued limitations integrate the claim into a practical application. For example, Applicant asserts that generating patient images using the techniques in claim 24 and generating a ranked list of reference patients and a custom treatment guideline for a current patient by calculating distance values qualifies as a practical application, but does not supply further arguments addressing why this is true based on the 2019 Patent Eligibility Guidance. Applicant's argument amounts to a general description of the functionality of the claim and is not supported by the analysis under Step 2A Prong 2. As explained above, the mere 

With respect to Applicant's argument that the claims recite additional elements that implement the judicial exception “with, or use the (alleged) judicial exception in conjunction with, a particular machine or manufacture (imaging system, various databases, etc) that is integral to the claim, Applicant’s disclosure does not support the assertion that these elements constitute a “particular machine or manufacture.”
Page 4 lines 18-20 of the specification state that the “engines” include one or more processors that execute machine-executable instructions, and memory that stores machine-executable instructions, and no further description is provided of the non-transitory computer readable medium. Page 3 lines 15-26 and page 4 lines 23-24 describe the external image system and databases in general terms as including systems storing various types of patient medical data. No description is provided of specific hardware for the CDSS display, which is construed as a generic computer display device. Furthermore, the clinical information systems, external CDSS, one or more evidence links, and one or more external image systems themselves are only recited as a source of stored information and not in any other capacity. See e.g. page 6 lines 19-21 of Applicant’s specification as originally filed.
The use of databases to store information and processors in combination with machine-executable instructions to perform data processing and display functions only amount to instructions to implement the abstract idea in that the computer elements are merely tools being used to implement the functions of the abstract idea.
claims 1, 4, 7-9, 11, 13-15, and 17-24 under 35 USC 101 is maintained.

B.	Applicant’s arguments with respect to the rejection of claims 1, 4, 7-9, 11-15, and 17-24 under 35 USC 103 have been fully considered and are persuasive.  The corresponding rejection has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 7-9, 11-15, and 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 4, 7-9, 11-14, 23, and 24 are drawn to systems, while claims 15 and 17-22 are drawn to a method, each of which is within the four statutory categories (i.e. machines and a process). Claims 1, 4, 7-9, 11-15, and 17-24 are further directed to an abstract idea on the grounds set out in detail below. 

Step 2A(1)
Claim 1 recites, in part, performing the steps of: 
executing one or more guidelines for treating a current patient;
receiving and storing images of the current patient;
comparing current patient attributes, including current patient image attributes derived from images of the current patient, to attributes of reference patients, including reference patient 
receiving user input related to the current patient and automatically generating a custom treatment guideline for the current patient, 
retrieving reference patient attribute information for comparison to attributes associated with the current patient, 
presenting a ranked list of reference patients in order of similarity between the reference patients and the current patient, 
storing information related to reference patients;
selecting one or more reference patients from the ranked list of reference patients whose patient information has a level of similarity above a predetermined threshold, 
selecting one or more reference patients from the ranked list of reference patients whose patient information has a level of similarity above a predetermined threshold;
displaying detailed information related to the selected reference patient;
calculating similarity by calculating distance values for patients having patient histories similar to the patient history of the current patient, the distance values being based on at least disease identity, patient demographic information, and anatomical tumor location, and one or more of tumor size and tumor texture;
wherein the predetermined threshold comprises a user-selectable minimum similarity for retrieving a patient as being similar to the current patient, and 
alerting a user to a treatment guideline adjustment that exceeds a predetermined acceptable threshold given the current patient’s attributes and prompting the user to review the 
providing a current patient's medical information with editable and non-editable fields, a graphical guideline with a current active node highlighted, and a multiple choice selection table with links to external information in the form of tables.

These steps amount to managing personal behavior or interactions between people, and therefore to a method of organizing human activity. Fundamentally the process is that of determining guidelines for patients by identifying previous cases of reference patients that are similar to a current patient case based on image attributes and medical data, providing information on the similar patients, determining a treatment guideline, and determining that a treatment exceeds acceptable limits for a given patient based on their characteristics and prompting the treating individual to reconsider or remedy the problem with the treatment. All of these steps fall within the scope of a medical practitioner developing guidelines for treating their patients, which is a fundamental part of the patient treatment process. Doctors and other medical practitioners have historically relied on information about previous patient cases when evaluating their current patients and making decisions about how to proceed with treatment decisions for their current patients, and the above limitations amount to a management of that process being performed by a practitioner.

Claim 15 recites, in part, performing the steps of:
retrieve reference patient attribute information for comparison to attributes associated with a current patient;
retrieving and comparing attributes of the current patient, including current patient image attributes, to attributes of one or more reference patients, including reference patient image attributes; and
automatically generating a custom treatment guideline for the current patient as a function of one or more treatment guidelines associated with the relevant reference patients;
storing information related to reference patients;
evaluating a level of similarity between the current patient and the one or more reference patients;
presenting to a user reference patient information for reference patients identified as being relevant for having a level of similarity above a predetermined threshold level; and
presenting a ranked list of reference patients to the user in order of similarity between the reference patients and the current patient wherein the user selects one or more reference patients from the ranked list of reference patients whose patient information has a level of similarity above a predetermined threshold; and
further comprising displaying to the user detailed information related to the selected reference patient;
calculating similarity by calculating distance values for patients having patient histories similar to the patient history of the current patient, the distance values being based on at least disease identity, patient demographic information, and anatomical tumor location, and one or more of tumor size and tumor texture; and
wherein the predetermined threshold comprises a user-selectable minimum similarity for retrieving a patient from the database as being similar to the current patient;
further comprising alerting the user to a treatment guideline adjustment that exceeds a predetermined acceptable threshold given the current patient's attributes and prompting the user to at least one of review the adjustment, adjust the adjustment, override the alert, and deviate from the treatment guideline; and 
providing a current patient's medical information with editable and non-editable fields, a graphical guideline with a current active node highlighted, and a multiple choice selection table with links to external information in the form of tables.

These steps amount to managing personal behavior or interactions between people, and therefore to a method of organizing human activity. Similarly to claim 1, fundamentally the process is that of determining guidelines for patients by identifying previous cases of reference patients that are similar to a current patient case based on image attributes and medical data, providing information on the similar patients, determining a treatment guideline, and determining that a treatment exceeds acceptable limits for a given patient based on their characteristics and prompting the treating individual to reconsider or remedy the problem with the treatment. All of these steps fall within the scope of a medical practitioner developing guidelines for treating their patients, which is a fundamental part of the patient treatment process. Doctors and other medical practitioners have historically relied on information about previous patient cases when evaluating their current patients and making decisions about how to proceed with treatment decisions for their current patients, and the above limitations amount to a management of that process being performed by a practitioner.

Claim 23
executing one or more guidelines for treating a current patient;
retrieving reference patient attribute information, including reference patient image attributes, for comparison to attributes associated with the current patient, including current patient image attributes; and
presenting a ranked list of reference patients to a user in order of similarity between the reference patients and the current patient as determined by the comparison of current patient attributes to reference patient attributes;
storing information related to reference patients; and 
wherein the user selects one or more reference patients from the ranked list of reference patients whose patient information has a level of similarity above a predetermined threshold; and
further comprising displaying to the user detailed information related to the selected reference patient;
automatically calculating similarity by calculating distance values for patients having patient histories similar to the patient history of the current patient, the distance values being based on at least disease identity, patient demographic information, and anatomical tumor location, and one or more of tumor size and tumor texture; and
wherein the predetermined threshold comprises a user-selectable minimum similarity for retrieving a patient as being similar to the current patient;
alerting the user to a treatment guideline adjustment that exceeds a predetermined acceptable threshold given the current patient's attributes and prompts the user to at least one of review the adjustment, adjust the adjustment, override the alert, and deviate from the treatment guideline; and 
providing a current patient's medical information with editable and non-editable fields, a graphical guideline with a current active node highlighted, and a multiple choice selection table with links to external information in the form of tables.

These steps amount to managing personal behavior or interactions between people, and therefore to a method of organizing human activity. Similarly to claim 1, fundamentally the process is that of determining guidelines for patients by identifying previous cases of reference patients that are similar to a current patient case based on image attributes and medical data, providing information on the similar patients, determining a treatment guideline, and determining that a treatment exceeds acceptable limits for a given patient based on their characteristics and prompting the treating individual to reconsider or remedy the problem with the treatment. All of these steps fall within the scope of a medical practitioner developing guidelines for treating their patients, which is a fundamental part of the patient treatment process. Doctors and other medical practitioners have historically relied on information about previous patient cases when evaluating their current patients and making decisions about how to proceed with treatment decisions for their current patients, and the above limitations amount to a management of that process being performed by a practitioner.

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A) Instructions to Implement the Abstract Idea on a Computer. MPEP 2106.05(f)

Claim 1 additionally recites (i) a non-transitory computer readable medium storing a guideline engine that executes the one or more guidelines for treating a current patient, (ii) an external image system that interfaces with the guideline engine and that receives and stores reference patient image attributes as well as the images of the current patient generated by a patient imager, (iii) a case-based data mining engine that determines the level of similarity, (iv) a guideline authoring tool that receives input for generating the treatment guideline, (v) an ontology engine that communicates with the clinical information systems to perform the function of retrieving reference patient information, (vi) a rule inference engine that alerts a user to a treatment adjustment exceeding a predetermined threshold, (vii) an electronic medical record database and a natural language processing database included in the clinical information systems that store reference patient information, (viii) the current patient’s medical information being electronic, and (ix) a CDSS interface that displays the ranked list of patients and detailed information about a selected reference patient, 
wherein the CDSS interface comprises a graphical user interface (GUI) having a plurality of display panes for displaying at least: the electronic medical information of the current patient with editable and non-editable fields, the graphical guideline, and the multiple choice selection table where the links to external information include HTML links.

Claim 15 additionally recites (i) one or more clinical information systems including an electronic medical record database and a natural language processing database that perform the function of storing the information related to reference patients, (ii) a processor that performs the function of comparing the current patient attributes and reference patient attributes, (iii) an external image system from which the current patient attributes and reference patient attributes 
wherein the CDSS interface comprises a graphical user interface (GUI) having a plurality of display panes for displaying at least: the electronic medical information of the current patient with editable and non-editable fields, the graphical guideline, and the multiple choice selection table where the links to external information include HTML links.

Claim 23 additionally recites (i) a non-transitory computer readable medium storing a guideline engine that executes the one or more guidelines for treating a current patient, (ii) an external image system that interfaces with the guideline engine, (iii) a case-based data mining engine that determines the level of similarity, (iv) an ontology engine that communicates with the clinical information systems to perform the function of retrieving reference patient information, (v) a rule inference engine that alerts a user to a treatment adjustment exceeding a predetermined threshold, (vi) an electronic medical record database and a natural language processing database included in the clinical information systems that store reference patient information, (vii) the current patient’s medical information being electronic, and (viii) a CDSS interface that displays the ranked list of patients and detailed information about a selected reference patient,
wherein the CDSS interface comprises a graphical user interface (GUI) having a plurality of display panes for displaying at least: the electronic medical information of the current patient with editable and non-editable fields, the graphical guideline, and the multiple choice selection table where the links to external information include HTML links.



Page 3 lines 15-26, page 4 lines 27-29, and page 9 lines 26-27 describe the external image system and databases in general terms as any of a number of different systems for storing patient medical data such as EMRs, CAD systems, and PACS. Page 9 also states that images can be generated using a number of different imaging techniques such as x-ray, CT, PET, SPECT, and MRI.
Page 4 lines 21, 22, 30, and 31 describe the guideline authoring tool only as “coupled to the ontology engine” and in terms of its recited function of being used to generate a guideline. Page 1 lines 15-24 provide examples of previously existing guideline authoring tools. The guideline authoring tool is therefore given its broadest reasonable interpretation as software.
Page 7 lines 6-7, page 8 line 32 – page 9 line 3, and page 9 lines 10-11 each list an EMR database and NLP database as among the various databases of the system, but only describe them in terms of their function of storing patient data.
Page 4 lines 7-10, page 6 lines 6-9, and page 10 lines 3-11 describe the CDSS interface as a graphical user interface (GUI) having various panels used to present a current patient’s electronic medical information, a graphical guideline with current active node highlighted, and a multiple choice selection table with links to external information in the form of tables and 

The use of databases and general purpose medical imaging systems to store information, processors and computer-readable media in combination with machine-executable instructions to perform data processing functions, and a GUI to perform display functions, only amounts to instructions to implement the abstract idea in that the computer elements are merely tools being used to implement the functions of the abstract idea.

Likewise, the CDSS interface GUI having a plurality of display panes and using those panes to display the information including the electronic medical information of the current patient, the graphical guideline, and multiple choice selection table only amounts to instructions to implement the abstract idea in that the computer elements are merely tools being used to implement the functions of the abstract idea. This recitation of the GUI and displaying HTML links still only amounts to using a computer interface to perform the function of displaying the recited types of information,.

The claims as a whole are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:

A) Instructions to Implement the Abstract Idea on a Computer. MPEP 2106.05(f)

As explained above, the computer elements of claims 1, 15, and 23 such as the non-transitory computer readable medium, external imaging system, ontology engine, guideline engine, case-based data mining engine, rule inference engine, CDSS interface, processor, and databases are merely recited as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. 

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims
Claim 4 recites providing an alert to a user which falls within the scope of the abstract idea. Claim 4 further recites a rules-based engine that provides the alert. As explained above however, page 4 lines 18-20 of the specification states that the “engines” comprise one or more processors that execute machine-executable instructions and memory that stores machine-executable instructions, which is given its broadest reasonable interpretation as software implemented on a generic computer. 
The use of software implemented on a generic computer to perform data processing functions only amounts to instructions to implement the abstract idea using computer elements as 

Claim 7 recites retrieving information from clinical information systems, an external CDSS, one or more evidence links, and one or more external image systems. 
As explained above, page 4 lines 23-24, page 7 lines 6-7, and page 9 lines 10-11 each describe the clinical information systems as an EMR database and NLP database, and only describe those in terms of their function of storing patient data. 
Page 4 line 26, page 7 lines 9-10, and page 9 lines 1-3 describe the external CDSS as comprising a database storing information about patients.
Page 4 lines 26-27, page 5 line 1, and page 7 lines 9-11 describe “evidence links” as databases from which patient and treatment data may be retrieved. 
Page 3 lines 15-26, page 4 lines 27-29, and page 9 lines 26-27 describe the external image system in general terms as any of a number of different systems for storing patient medical data such as EMRs, CAD systems, and PACS.
The recitation of retrieving data from clinical information systems, an external CDSS, one or more evidence links, and one or more external image systems does not integrate the abstract idea into a practical application because they amount to insignificant extra-solution activity in the form of mere data-gathering (see MPEP 2106.05(g)) as well as instructions to implement the abstract idea using computing elements as tools. Each of the above elements from which data retrieved is disclosed as a database used simply in its capacity as a source of information, and each database is accordingly merely being used to implement data storage and retrieval functions.


Claim 8 recites executing a natural language processing codec to retrieve information from one or more clinical information systems, external CDSS, or one or more evidence links. 
Page 8 line 28 provides the only description of a “natural language processing codec,” and only describes it in terms of its function of extracting data. The codec itself is therefore construed as a generic computer element such as software.
Furthermore, page 4 lines 23-24, page 7 lines 6-7, and page 9 lines 10-11 each describe the clinical information systems as an EMR database and NLP database, and only describe those in terms of their function of storing patient data. 
Page 4 line 26, page 7 lines 9-10, and page 9 lines 1-3 describe the external CDSS as comprising a database storing information about patients.
Page 4 lines 26-27, page 5 line 1, and page 7 lines 9-11 describe “evidence links” as databases from which patient and treatment data may be retrieved. 

The above limitations additionally do not integrate the abstract idea into a practical application because they amount to insignificant extra-solution activity in the form of mere data-gathering (see MPEP 2106.05(g)). 
These limitations furthermore do not amount to significantly more than the abstract idea given that they only amount to mere instructions to implement the abstract idea using computing elements as mere tools. They also do not amount to significantly more than the abstract idea because, in addition to amounting to insignificant extra-solution activity, they are well-understood, routine and conventional activity in the form of receiving or transmitting electronic data over a network in addition to retrieving information from memory. Examiner again notes that the clinical information systems, external CDSS, one or more evidence links, and one or more external image systems themselves are only recited as a source of stored information and not in any other capacity. See e.g. page 6 lines 19-21 of Applicant’s specification as originally filed.

Claim 9 recites presenting current patient information, reference patient information, recommended guideline information, and custom guideline information to the user, which falls within the scope of the abstract idea. Claim 9 further recites a guideline-based CDSS interface 

Claim 11 recites wherein the detailed information includes one or more of patient history, a patient image representation, treatment regimen, efficacy of treatment, dosage, dosing schedule, and side effects experienced by the reference patient. These limitations fall within the scope of the abstract idea.

Claim 12 recites the external image system including a CAD image system, a CADx image system, or a PACS. 
Page 4 lines 27-29, page 6 lines 10-13, and page 9 lines 10-12 and 26-27 describe the EMRs, CAD, CADx, and PACS systems as part of the external image system, but only describe each of these elements as a database from which information is retrieved. Similarly to as addressed above, the use of databases as a source of information for retrieval only amounts to mere instructions to implement the abstract idea using computing elements as tools. These elements therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 13 recites wherein attributes include at least one of size, volume, shape, texture, position, and functional parameters of a tumor or anatomical structure. These limitations fall within the scope of the abstract idea.

Claim 14 recites comparing attributes of the current patient to attributes of reference patients retrieved; determining a level of similarity between the at least one reference patient and the current patient; presenting to a user information associated with the at least one reference patient; receiving treatment guideline input from the user as a function of the reference patient information; and generating and optimizing a custom treatment guideline for the current patient from the received treatment guideline input. These limitations fall within the scope of the abstract idea.
Claim 14 further recites one or more processors that perform the above functions within the scope of the abstract idea. As explained above with respect to claim 15, page 4 lines 18-20 provides the only description of a processor, which is described simply as a component of the various “engines” and used to perform processing functions. The use of processors to perform data processing functions only amounts to instructions to implement the abstract idea using a computer and therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 17 further recites retrieving reference patient attribute information, which falls within the scope of the abstract idea outlined above.
Claim 17 additionally recites retrieving the information from a CAD image system, a CADx image system, or a PACS. 
Page 4 lines 27-29, page 6 lines 10-13, and page 9 lines 10-12 and 26-27 describe the CAD, CADx, and PACS systems as part of an external image system, but only describe each of these elements as a database from which information is retrieved. Similarly to as addressed 

Claim 18 recites comparing attributes including at least one of size, shape, texture, anatomical location, and functional parameters of a tumor or anatomical structure represented in a current patient image and one or more reference patient images. These limitations fall within the scope of the abstract idea.

Claim 19 recites presenting at least one of a reference patient image, patient history, treatment regimen, treatment efficacy information, side effect information, dosage, and dosing schedule for a reference patient upon selection of the reference patient by the user. These limitations fall within the scope of the abstract idea.

Claim 20 recites recommending a treatment guideline to the user based at least in part on treatment guidelines implemented for a relevant reference patient. These limitations fall within the scope of the abstract idea.

Claim 21 recites permitting the user to modify the recommended treatment guideline to create the custom treatment guideline for the current patient. These limitations fall within the scope of the abstract idea.

Claim 22 recites optimizing the custom treatment guideline for the current patient as a function of user input related to the one or more treatment guidelines. These limitations fall within the scope of the abstract idea.

Claim 24 recites the patient imager generating images of the current patient using an imaging technique comprising one or more of positron emission tomography (PET), single photon emission computed tomography (SPECT), and magnetic resonance imaging (MRI).
Page 9 lines 23-27 describe imaging a patient using a variety of different techniques including PET, SPECT, and MRI. However, each of these techniques is only broadly described as one of several different potential mechanisms of acquiring patient images which are then stored for later retrieval.
The broad use of an imager to generate patient images using PET, SPECT, or MRI only amounts to mere instructions to implement the abstract idea using a machine as a tool, in this case the use of a PET, SPECT, or MRI imager to implement the function of generating corresponding patient images. 
These limitations also only amount to insignificant extra-solution activity in the form of mere data gathering because the claim only broadly recites generating the various types of images using corresponding imagers as a source of data for subsequent use in the abstract idea. MPEP 2106.05(g) lists various forms of data gathering as recognized forms of insignificant extra-solution activity, including performing clinical tests on individuals and collecting patient biomarker data. 
These limitations therefore do not integrate the abstract idea into a practical application.


These limitations therefore also do not amount to significantly more than the abstract idea. 

Taken alone, any additional elements above do not integrate the abstract idea into a practical application or amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional implementation via computers or machines.
Claims 1, 4, 7-9, 11-15, and 17-24 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The previous rejection of claim 23 under 35 USC 112(b) is withdrawn based on the amendment filed 3/31/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Gregory Lultschik/Examiner, Art Unit 3626